                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division

                                                                                     OCT-520IB
MARCUS LESHAWN DIXON,
                                                                                            oiy I R(CT COURT
       Petitioner,                                                                __^jCHMOND^ VA

                                                         Civil Action No. 3:I8CV663-HEH


HAROLD CLARK,

       Respondent.

                              MEMORANDUM OPINION
                         (Dismissing Successive § 2254 Petition)

       Petitioner, a Virginia prisoner proceeding pro se, submitted a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254, challenging his convictions in the Circuit

Court of the County of Northampton for first degree murder, breaking and entering,

robbery, and three counts of use of a firearm in the commission of a felony. The Court

previously has denied a 28 U.S.C. § 2254 petition filed by Petitioner challenging these

convictions. See Dixon v. Clark, No. 3:12CV429, 2013 WL 4880465, at *1 (E.D. Va.

Sept. 12, 2013).

       The Antiterrorism and Effective Death Penalty Act of 1996 restricted the

jurisdiction of the district courts to hear second or successive applications for federal

habeas corpus relief by prisoners attacking the validity of their convictions and sentences

by establishing a "gatekeeping mechanism." Felker v. Turpin, 518 U.S. 651,657(1996)

(internal quotation marks omitted). Specifically,"[bjefore a second or successive

application permitted by this section is filed in the district court, the applicant shall move
